DETAILED ACTION
Remarks

This communication is in response to the Applicant’s response filed January 31, 2022 to a prior Office Action.  Claims 34-53 are pending for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.  

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Response to Amendment
Double Patenting rejection imposed in the previous office action has been maintained because the amendment to the claims was not enough to overcome the rejection.  Please see below for explanation.

Response to Arguments
Applicant's arguments filed January 31, 2022 with respect to claim(s) 34-53 and Double Patenting have been fully considered but they are not persuasive.

In response to Applicant’s argument on pages 11-12 that “cited art fails to disclose the added limitation of “generating, based on the local data, representations of the electronic content sorted into the one or more content groups, the representations including permitted interactions””, is acknowledged but not deemed to be persuasive. 
 	Gupta [0052] discloses the previous collaborative email message as a template (i.e., local data) is being used (i.e., based on the local data) to generate new collaborative email message.  Gupta [0073] and Fig. 5 discloses that the user is optionally able to alter which information is included in his or her inbox to identify email messages, and the indication Gupta discloses the above argued limitations of independent claims.  

In response to Applicant’s request on page 12 that “Applicant requests reconsideration of this double patenting rejection in consideration of the added limitations. For at least this reason, Applicant requests that this double patenting rejection be withdrawn”, is acknowledged but not deemed to be persuasive.
The additional limitation “the representations including permitted interactions” of the amended independent claims of the instant application would not make the claims of the instant application distinct from the claims 1-17 of U.S. Patent No. 10,515,107.  The limitations of the claims 1-17 of U.S. Patent No. 10,515,107 would still cover the limitations of the independent claims of the instant application.  Examiner requests Applicant to explain how and why adding this limitation “the representations including permitted interactions” would make the independent claims of the instant application distinct from the claims 1-17 of U.S. Patent No. 10,515,107.  Therefore Examiner maintained the Double Patenting rejection given in the previous office actions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,515,107.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as processing and organizing electronic content; see claim language of both for detail. 
It would have been obvious to one ordinary skill in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-17 to arrive at the claims 34-53 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 34, 36, 39-41, 43, 46-48, 50 and 53 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gupta et al. (US Patent Publication No. 2002/0099777 A1, ‘Gupta’, hereafter, provided by the Applicant’s IDS) in view of Keohane et al. (US Patent Publication No. 2005/0198153 A1, ‘Keohane’, hereafter, provided by the Applicant’s IDS) and further in view of Schirripa et al. (US Patent Publication No. 2006/0288015 A1, ‘Schirripa’, hereafter, provided by the Applicant’s IDS).

Regarding claim 34, Gupta teaches a computer-implemented method for providing content groups for electronic content (Gupta [0036] and Fig. 2 discloses a collaborative email message including a query portion, a feedback portion, a respondents portion, and an attachments portion (i.e., collection of electronic content). Collaborative email message is a recruiting message, allowing the recipients to view information (i.e., graphically displayed)), the method comprising: 
transmitting authentication information from a host server to at least one content server in order to access source data at a source of record (in order for client to access and obtain information from application server, client needs to be authenticated to the network that includes domain … Once authenticated, client can access the content on application server. The content for the collaborative email message is obtained from application server and returned to client for display to the recipient, Gupta [0130-0134]); 
receiving source data from at least one content server based on the control server validating the authentication information, the source data comprising electric content consisting of one or more of: messages, contact lists, or RSS feeds (The device 102 can receive email messages (i.e., client receiving source data being associated with electronic content) from other devices as well as send email messages to other devices via its corresponding mail server 104 (i.e., from the content server). These email messages can include collaborative email messages as well as more traditional email messages, Gupta [0034].  A request to access the content stored at the URL is then received from the client device used by a recipient of the collaborative email message. The recipient and/or the recipient's client device is authenticated for access to the application server as necessary. If the authentication fails, then access to the content is denied. However, if the authentication succeeds, then the content from the application server is communicated to the requesting client device, Gupta [0131-0134]); 
generating, with at least one processor, local data based on at least one of an analysis of the received source data or an extraction from the received source data and wherein the local data comprises one or more of: message skeletons, metadata, or an extracted attachment (Gupta [0052] discloses that the author of a new collaborative email message may use a previous collaborative email message as a template for his or her new message (i.e., the template is the extraction or format of new email message that was created from the previous email message received from the server, the source (i.e., generating the local data from the source data)); 
generating, based on the local data, representations of the electronic content sorted into the one or more content groups, the representations including permitted interactions (Gupta [0052] discloses the previous collaborative email message as a template (i.e., local data) is being used (i.e., based on the local data) to generate new collaborative email message.  Gupta [0073] and Fig. 5 discloses that the user is optionally able to alter which information is included in his or her inbox to identify email messages, and the indication identifying collaborative email messages as collaborative email messages rather than some other type of email messages may not be displayed by the user's choice (i.e., the representations including permitted interactions).  Furthermore, any of the information displayed in list 190 can be used as the basis for sorting list 190. For example, list 190 as illustrated is sorted by receipt date, but could alternatively be sorted by subject, author, whether they are collaborative email messages, whether they are flagged for follow-up, priority, whether there are attachments, etc. (i.e., electronic content sorted into the one or more content groups)); and  -3-Application No.: To Be DeterminedAttorney Docket No.: 00008-0259-02000 
Gupta does not teach
classifying, with the at least one processor, the electronic content as being associated with one or more content groups according to a set of rules,
generating instructions to display at least one content stack on a user interface, each displayed contact stack comprising representations of the electronic content associated with the content group based on the classification.  
However, Keohane teaches
classifying, with the at least one processor, the electronic content as being associated with one or more content groups according to a set of rules (Keohane [0049] and Figs. 3-4 discloses that a message filtering controller filters electronic messages and determines a selection of suggested folders for filing each electronic message (i.e., classifying the electronic content). Specifically, message filtering controller 304 may determine a target folder and other secondary folders in the selection of suggested folders. Keohane [0059] and Figs. 5-6 discloses a recipient messaging interface displaying an electronic message received with a suggested folder name (i.e., classified messages are associated with one or more content stacks)); 
generating instructions to display at least one content stack on a user interface, each displayed contact group comprising representations of the electronic content associated with the content stack based on the classification (Keohane [0066-0069] and Figs. 7-8 discloses a recipient messaging interface for drag and drop filing of electronic messages while displaying electronic content associated with a content stack on a user interface).  
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Gupta and Keohane before him/her, to modify Gupta with the teaching of Keohane’s automated electronic message filing system.  One would Gupta a filtering system for automatically filtering the folders in a filing system to present the user with a suggested selection of folders for filing a particular electronic message.  This will help Gupta in classifying electronic content such as electronic messages.
Gupta and Keohane do not teach
the set of rules created and trained by a learning algorithm model;
However, Schirripa teaches
the set of rules created and trained by a learning algorithm model (the rules can be generated via a machine learning algorithm. …. The algorithm may result in the creation of a new set of rules for classification that would, for example, provide a small or the smallest error in determining classifications of the documents in the initial corpus of documents. The algorithm may work, for example, on the extracted features of the documents in this training set. Subsequent documents may be analyzed and the rules applied to them to classify them, Schirripa [0042], [0046], [0048]);
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Gupta, Keohane and Schirripa before him/her, to further modify Gupta with the teaching of Schirripa’s spam detector with challenges.  One would have been motivated to do so for the benefit of providing more flexible and sophisticated classification of electronic content for display on particular devices or classes of device (Schirripa, Abstract and [0005]).
Regarding claim 36, Gupta as modified teaches, for providing content stacks for electronic content, the method further comprising: determining if the detected user interaction corresponds to (i) a dragging of at least one electronic message from the inbox area to the empty content stack in the content stack area or (ii) a dragging of at least one electronic message from the inbox area to an existing content stack in the content stack area (Keohane [0069] and Figs. 7-8, illustrates the dragging and dropping operation of at one electronic message from the inbox to an empty content or an existing content); 
Regarding claim 39, Gupta as modified teaches, for providing content stacks for electronic content, the method further comprising: determining whether the electronic content includes an attachment; and generating a thumbnail image or icon representation of the attachment upon determining that the electronic content includes an attachment (icon, attachments, Gupta [0050]).  
Regarding claim 40, Gupta as modified teaches, wherein the set of rules includes information that identifies a sender or a recipient for filtering the additional electronic messages (filtering the filing options for an electronic message, Keohane [0002], [0009], [0051], [0073]). 
Regarding claim 41, Gupta teaches a system (Computer 542, Gupta, [0161] and Fig. 18) for providing content stacks for electronic content (Gupta [0036] and Fig. 2 discloses a collaborative email message including a query portion, a feedback portion, a respondents portion, and an attachments portion (i.e., collection of electronic content). Collaborative email message is a recruiting message, allowing the recipients to view information (i.e., graphically displayed)), the system comprising:
at least one processor; and a storage device that stores a set of instructions that, the set of instructions being executable by the at least one processor (Computer 542 (i.e., the system) includes one or more processors or processing units 544, Gupta, [0161] and Fig. 18.  Computer 542 typically includes at least some form of computer readable media (i.e., storage device).  Computer storage media includes volatile, nonvolatile media and is used for storage of information such as computer readable instructions, Gupta, [0167].  Computer readable instructions are executed by the processor, Gupta, [0167-0168]), causes the at least one processor to implement the steps of:
although claim 41 directed to a system, it is similar in scope to claim 34.  The computer implemented method steps of claim 34 substantially encompass the system recited in claim 41. Regarding claims 43, 46 and 47, the computer implemented method steps of claims 36, 39 and 40 substantially encompass the system recited in claims 43, 46 and 47.  Therefore, claims 43, 46 and 47 are rejected for at least the same reason as claims 36, 39 and 40 above.
Regarding claim 48, Gupta teaches a non-transitory computer-readable medium storing a set of instructions for providing content stacks for electronic content, that, when executed by at least one processor (Computer 542 (i.e., the system) includes one or more processors or processing units 544, Gupta, [0161] and Fig. 18.  Computer 542 typically includes at least some form of computer readable media (i.e., storage device).  Computer storage media includes volatile, nonvolatile media and is used for storage of information such as computer readable instructions, Gupta, [0167].  Computer readable instructions are executed by the processor, Gupta, [0167-0168]), causes the at least one processor to implement steps for:  -7-Application No.: To Be Determined Attorney Docket No.: 00008-0259-02000 
although claim 48 directed to a medium, it is similar in scope to claim 34.  The computer implemented method steps of claim 34 substantially encompass the medium recited in claim 48. Therefore; claim 48 is rejected for at least the same reason as claim 34 above.
Regarding claims 50 and 53, the computer implemented method steps of claims 36 and 39 substantially encompass the medium recited in claims 50 and 53.  Therefore, claims 50 and 53 rejected for at least the same reason as claims 36 and 39 above.

Claims 35, 42 and 49 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gupta et al. (US Patent Publication No. 2002/0099777 A1, ‘Gupta’, hereafter, provided by the Applicant’s IDS) in view of Keohane et al. (US Patent Publication No. 2005/0198153 A1, ‘Keohane’, hereafter, provided by the Applicant’s IDS) in view of Schirripa et al. (US Patent Publication No. 2006/0288015 A1, ‘Schirripa’, hereafter, provided by the Applicant’s IDS) and further in view of Kusui et al. (US Patent No. 5,742,508, ‘Kusui’, hereafter, previously provided).

Regarding claim 35, Gupta, Keohane and Schirripa do not teach, for providing content stacks for electronic content, the method further comprising: detecting, with at least one processor, a user interaction with the user interface by comparing cursor coordinates with coordinates of an electronic message, the inbox area, or a content stack.  
However, Kusui teaches for providing content stacks for electronic content, the method further comprising: detecting, with at least one processor, a user interaction with the user interface by comparing cursor coordinates with coordinates of an electronic message, the inbox area, or a content stack (for providing content stacks for electronic content, the method further comprising: detecting, with at least one processor, a user interaction with the user interface by comparing cursor coordinates with coordinates of an electronic message, the inbox area, or a content stack, Kusui, Col 4, lines 41-67).  
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Gupta, Keohane, Schirripa and Kusui before him/her, to further modify Gupta with the teaching of Kusui’s user interface apparatus for an electronic operation strip control system for supporting control services.  One would have been motivated to do so for the benefit of providing a user interface which efficiently provides feed-back to operators and related persons, supplies more accurate and more rapid instructions than a conventional system, and further enables communication between pilots and controllers not only by audio measures but also visual measures (Kusui, Col 1, line 65 – Col 2, line 7).
Regarding claim 42, the computer implemented method steps of claim 35 substantially encompass the system recited in claim 42.  Therefore, claim 42 rejected for at least the same reason as claim 35 above.
Regarding claim 49, the computer implemented method steps of claim 35 substantially encompass the medium recited in claim 49.  Therefore, claim 49 rejected for at least the same reason as claim 35 above.

Claims 37, 38, 44, 45, 51 and 52 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gupta et al. (US Patent Publication No. 2002/0099777 A1, ‘Gupta’, hereafter, provided by the Applicant’s IDS) in view of Keohane et al. (US Patent Publication No. 2005/0198153 A1, ‘Keohane’, hereafter, provided by the Applicant’s IDS) in view of Schirripa et al. (US Patent Publication No. 2006/0288015 A1, ‘Schirripa’, hereafter, provided by the Applicant’s IDS) and further in view of Chen et al. (US Patent Publication No. 2013/0290863 A1, ‘Chen’, hereafter, provided by the Applicant’s IDS).
	            
Regarding claim 37, Gupta, Keohane and Schirripa do not teach, for providing content stacks for electronic content, the method further comprising: generating at least one customized pop-up dialog based on the set of rules.  
However, Chen teaches for providing content stacks for electronic content, the method further comprising: generating at least one customized pop-up dialog based on the set of rules (a participant associated with the participating device can be prompted to select relevant content. In one instance, the participant can be prompted via a pop-up dialog. In the instance, the pop-up dialog can present one or more tools which can be utilized by the participant to select content, Chen [0031]).  
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Gupta, Keohane, Schirripa and Chen before him/her, to further modify Gupta with the teaching of Chen’s system, an apparatus, a computer program product and a method for permitting participant configurable view selection within a screen sharing session.  One would have been motivated to do so for the benefit of sharing contents within the participating devices (Chen, Abstract, [0005]).
Regarding claim 38, Gupta, Keohane and Schirripa do not teach, wherein the at least one customized pop-up dialog provides an option to associate additional electronic messages, that satisfy the set of rules, in a new pinned content stack.  
Chen teaches wherein the at least one customized pop-up dialog provides an option to associate additional electronic messages, that satisfy the set of rules, in a new pinned content stack (Chen [0031]).  
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Gupta, Keohane, Schirripa and Chen before him/her, to further modify Gupta with the teaching of Chen’s system, an apparatus, a computer program product and a method for permitting participant configurable view selection within a screen sharing session.  One would have been motivated to do so for the benefit of sharing contents within the participating devices (Chen, Abstract, [0005]).
Regarding claims 44 and 45, the computer implemented method steps of claims 37 and 38 substantially encompass the system recited in claims 44 and 45.  Therefore, claims 44 and 45 are rejected for at least the same reason as claims 37 and 38 above.
	            Regarding claims 51 and 52, the computer implemented method steps of claims 37 and 38 substantially encompass the medium recited in claims 51 and 52.  Therefore, claims 51 and 52 are rejected for at least the same reason as claims 37 and 38 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/HASANUL MOBIN/
Primary Examiner, Art Unit 2168